


Exhibit 10.36

 

TAX SHARING AGREEMENT

 

BETWEEN

 

LIBERTY MEDIA CORPORATION

 

AND

 

LIBERTY ENTERTAINMENT, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

SECTION 1.         Definition of Terms

2

 

 

SECTION 2.         Allocation of Taxes and Tax-Related Losses

11

 

 

2.1

Allocation of Taxes

11

2.2

Special Rules

12

2.3

Tax Payments

13

 

 

 

SECTION 3.         Preparation and Filing of Tax Returns

13

 

 

3.1

Combined Returns

13

3.2

Separate Returns

13

3.3

Provision of Information

13

3.4

Special Rules Relating to the Preparation of Tax Returns

14

3.5

Refunds, Credits or Offsets

16

3.6

Carrybacks

17

3.7

Amended Returns

17

 

 

 

SECTION 4.         Tax Payments

18

 

 

4.1

Payment of Taxes to Tax Authority

18

4.2

Indemnification Payments

18

4.3

Interest on Late Payments

18

4.4

Tax Consequences of Payments

18

 

 

 

SECTION 5.         Assistance and Cooperation

19

 

 

5.1

Cooperation

19

5.2

Supplemental Rulings

19

 

 

 

SECTION 6.         Tax Records

20

 

 

6.1

Retention of Tax Records

20

6.2

Access to Tax Records

20

6.3

Confidentiality

21

6.4

Delivery of Tax Records

21

 

 

 

SECTION 7.         Restriction on Certain Actions of LMC and LEI; Indemnity

21

 

 

7.1

Restrictive Covenants

21

7.2

LMC Indemnity

22

7.3

LEI Indemnity

23

7.4

Scope

23

7.5

Notices of Tax Contests (Other than Third Party Claims)

23

7.6

Control of Tax Contests (Other than Third Party Claims)

24

7.7

Cooperation

24

7.8

Third Party Claims

24

 

i

--------------------------------------------------------------------------------


 

7.9

Other Claims

25

 

 

 

SECTION 8.         General Provisions

25

 

 

8.1

Termination

25

8.2

Predecessors or Successors

25

8.3

Expenses

26

8.4

Governing Law

26

8.5

Waiver of Jury Trial

26

8.6

Notices

26

8.7

Counterparts

27

8.8

Binding Effect; Assignment

27

8.9

Severability

28

8.10

Amendments; Waivers

28

8.11

Effective Date

29

8.12

Change in Law

29

8.13

Authorization, Etc.

29

8.14

No Third Party Beneficiaries

29

8.15

Entire Agreement

29

8.16

No Strict Construction; Interpretation

29

8.17

Headings

30

8.18

Assignment of Rights under the Tax Matters Agreement

30

 

ii

--------------------------------------------------------------------------------


 

TAX SHARING AGREEMENT

 

THIS TAX SHARING AGREEMENT (this “Agreement”) is entered into as of November 19,
2009, between Liberty Media Corporation, a Delaware corporation (“LMC”), and
Liberty Entertainment, Inc., a Delaware corporation (“LEI”). Unless otherwise
indicated, all “Section” references in this Agreement are to sections of this
Agreement.

 

RECITALS

 

WHEREAS, LEI is a wholly owned subsidiary of LMC; and

 

WHEREAS, the Board of Directors of LMC has determined that it would be
appropriate and desirable for LMC to separate the LEI Group from the LMC Group;
and

 

WHEREAS, the Board of Directors of LEI has also approved such transaction; and

 

WHEREAS, following the Contribution, LMC intends to distribute its entire
interest in the stock of LEI to holders of Liberty Entertainment Common Stock
(the “Distribution”), in what is intended to qualify as a tax-free transaction
described under Sections 368(a), 355, and 361 of the Code; and

 

WHEREAS, the parties set forth in the Reorganization Agreement the principal
arrangements between them regarding the separation of the LEI Group from the LMC
Group; and

 

WHEREAS, LMC, LEI, Holdings, Merger Sub One, Merger Sub Two and DTV have entered
into the Merger Agreement; and

 

WHEREAS, pursuant to the Malone Agreement and the Merger Agreement, provided
that the conditions set forth in the Malone Agreement and the Merger Agreement
have been satisfied (or if permitted, waived), following the Distribution,
(i) the Malone Contribution will occur, and (ii) Merger Sub One, a direct
wholly-owned Subsidiary of Holdings, will merge with and into DTV, with DTV as
the surviving corporation (the “DTV Merger”) and following the DTV Merger, DTV
will be a wholly-owned Subsidiary of Holdings; and

 

WHEREAS, immediately following the DTV Merger, Merger Sub Two will merge with
and into LEI, with LEI as the surviving corporation (the “LEI Merger”) and
following the LEI Merger, LEI will be a wholly-owned direct Subsidiary of
Holdings; and

 

WHEREAS, the parties desire to provide for and agree upon the allocation between
the parties of liabilities for Taxes arising prior to, as a result of, and
subsequent to the Distribution, and to provide for and agree upon other matters
relating to Taxes.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, and intending to be legally bound hereby, LMC and
LEI hereby agree as follows:

 

SECTION 1. Definition of Terms. For purposes of this Agreement (including the
recitals hereof), the following terms have the following meanings:

 

“Affiliate” means with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person. For the avoidance of doubt,
(v) neither DTV nor any of its Subsidiaries will be treated as Affiliates of any
party hereto or any member of such party’s Group during any period in which
(1) such party beneficially owns less than 50% of the outstanding common stock
of DTV or (2) if such party beneficially owns 50% or more of the outstanding
common stock of DTV, such party’s right to vote such shares of common stock of
DTV in its sole discretion is restricted or limited pursuant to any agreement or
arrangement to which DTV or any of its Subsidiaries is a party, including the
Letter Agreement, dated as of May 6, 2008, by and among DTV, LMC, Greenlady
Corp. and Greenlady II, LLC; (w) neither IAC/InteractiveCorp nor Expedia, Inc.,
nor any of their respective Subsidiaries, will be treated as Affiliates of any
member of the LMC Group or the LEI Group; (x) Game Show Network, LLC and its
Subsidiaries will be treated as Affiliates of LEI; (y) no member of the LEI
Group will be treated as an Affiliate of any member of the LMC Group; and (z) no
member of the LMC Group will be treated as an Affiliate of any member of the LEI
Group.

 

“Agreement” has the meaning set forth in the preamble hereof.

 

“business day” means any day other than a Saturday, Sunday or a day on which
banking institutions in New York City, New York or London, England are
authorized or required by law or executive order to close.

 

“Closing of the Books Method” means the apportionment of items between portions
of a Taxable period based on a closing of the books and records as of the end of
the day on the Distribution Date (as if the Distribution Date were the end of
the Taxable period), provided that any items not susceptible to such
apportionment shall be apportioned pro rata on the basis of elapsed days during
the relevant portion of the Taxable period.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor law.

 

“Combined Return” means a consolidated, combined or unitary Tax Return that
includes, by election or otherwise, one or more members of the LMC Group and one
or more members of the LEI Group.

 

“Company” means LMC or LEI, as the context requires.

 

2

--------------------------------------------------------------------------------


 

“Compensatory Equity Interests” means options, stock appreciation rights,
restricted stock, stock units or other rights with respect to LMC stock or LEI
Stock that are granted on or prior to the Distribution Date by LMC, LEI or any
of their respective Subsidiaries (including, for the avoidance of doubt,
options, stock appreciation rights, restricted stock, stock units or other
rights issued in substitution for any of the foregoing by reason of the Malone
Contribution or the LEI Merger or any other LEI Transaction) in connection with
employee or director compensation or other employee benefits.

 

“Contribution” means the contribution by Liberty Media LLC, a Delaware limited
liability company, to LEI of its entire interest in each of Liberty
Genius, Inc., Liberty Freedom, LLC, Greenlady Corp. and LDIG, LLC, and the full
amount of any intercompany receivable due to LMC from LDIG Gamenet, LLC.

 

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through ownership of securities or partnership,
membership, limited liability company, or other ownership interests, by contract
or otherwise and the terms “Controlling” and “Controlled” have meanings
correlative to the foregoing.

 

“Delaware Chancery Court” has the meaning set forth in Section 8.4.

 

“Disclosing Party” has the meaning set forth in Section 6.3.

 

“Distribution” has the meaning set forth in the recitals hereof.

 

“Distribution Date” means the date on which the Distribution occurs.

 

“DTV” means The DIRECTV Group, Inc., a Delaware corporation.

 

“DTV Merger” has the meaning set forth in the recitals hereto.

 

“Due Date” has the meaning set forth in Section 4.3.

 

“Effective Time” means the time at which the Distribution is effected on the
Distribution Date.

 

“Employing Party” has the meaning set forth in Section 3.4(d)(i).

 

“Final Determination” means a determination within the meaning of Section 1313
of the Code or any similar provision of state or local Tax Law.

 

“Group” means the LMC Group or the LEI Group, as the context requires.

 

“Holdings” means DIRECTV, a Delaware corporation and a direct wholly-owned
subsidiary of DTV.

 

3

--------------------------------------------------------------------------------


 

“Income Tax” means all Taxes (i) based upon, measured by, or calculated with
respect to, net income, net profits or deemed net profits (including any capital
gains Tax, minimum Tax based upon, measured by, or calculated with respect to,
net income, net profits or deemed net profits, any Tax on items of Tax
preference and depreciation recapture or clawback, but not including sales, use,
real or personal property, gross or net receipts, gross profits, transfer and
similar Taxes), (ii) imposed by a foreign country which qualify under
Section 903 of the Code or (iii) based upon, measured by, or calculated with
respect to multiple bases (including, but not limited to, corporate franchise
and occupation Taxes) if such Taxes may be based upon, measured by, or
calculated with respect to one or more bases described in clause (i) above.

 

“Interest Rate” means the Rate determined below, as adjusted as of each Interest
Rate Determination Date. The “Rate,” means, with respect to each period between
two consecutive Interest Rate Determination Dates, a rate determined at
approximately 11:00 a.m., London time, two London business days before the first
Interest Rate Determination Date equal to the greater of: (x) the sum of (i) the
six month dollar LIBOR rate as displayed on page “LR” of Bloomberg (or such
other appropriate page as may replace such page), plus (ii) 2%, and (y) the
interest rate that would be applicable at such time to a “large corporate
underpayment” (within the meaning of Section 6621(c) of the Code) under Sections
6601 and 6621 of the Code. Interest will be calculated on the basis of a year of
365 days and the actual number of days for which due.

 

“Interest Rate Determination Date” means the Due Date and each March 31,
June 30, September 30 and December 31 thereafter.

 

“IRS” means the Internal Revenue Service.

 

“IRS Submissions” means the Ruling Request, each supplemental submission and any
other correspondence or supplemental materials submitted to the IRS in
connection with obtaining the Ruling.

 

“issuing corporation” has the meaning set forth in Section 3.4(d)(ii).

 

“LDIG Gamenet Restructuring” means the transactions contemplated by Step 8 of
the Restructuring Plan attached as Schedule 1.1 to the Reorganization Agreement.

 

“LEI” has the meaning set forth in the preamble hereof.

 

“LEI Asset Successor” has the meaning set forth in Section 8.8(b).

 

“LEI Group” means (x) with respect to any Tax Year (or portion thereof) ending
at or before the Effective Time, LEI and each of its Subsidiaries at the
Effective Time; and (y) with respect to any Tax Year (or portion thereof)
beginning after the Effective Time, LEI and each Subsidiary of LEI (but only
while such Subsidiary is a Subsidiary of LEI).

 

4

--------------------------------------------------------------------------------


 

“LEI Indemnitees” has the meaning set forth in Section 7.2.

 

“LEI Merger” has the meaning set forth in the recitals hereto.

 

“LEI Stock” means the Series A LEI common stock, par value $.01 per share, the
Series B LEI common stock, par value $.01 per share, and if and when issued, the
Series C LEI common stock, par value $.01 per share, and any series or class of
stock into which the Series A, Series B, or Series C LEI common stock is
redesignated, reclassified, converted or exchanged following the Effective Time
(including stock of Holdings pursuant to the Malone Contribution and the LEI
Merger).

 

“LEI Successor” has the meaning set forth in Section 8.8(b).

 

“LEI Successor Entity” has the meaning set forth in Section 8.8(b).

 

“LEI Successor Parent” has the meaning set forth in Section 8.8(b).

 

“LEI Transaction” means the LEI Merger and any other asset transfer, business
combination or other transaction described in Section 8.8(b) pursuant to which
any Person becomes an LEI Successor.

 

“Liberty Entertainment Common Stock” means the Series A Liberty Entertainment
common stock, par value $.01 per share, and the Series B Liberty Entertainment
common stock, par value $.01 per share.

 

“LMC” has the meaning set forth in the preamble hereof.

 

“LMC Group” means LMC and each Subsidiary of LMC (but only while such Subsidiary
is a Subsidiary of LMC) other than any Person that is a member of the LEI Group
(but only during the period such Person is treated as a member of the LEI
Group).

 

“LMC Indemnitees” has the meaning set forth in Section 7.3.

 

“LMC Section 355(e) Event” means the application of Section 355(e) of the Code
to the Distribution as a result of the Distribution being “part of a plan (or
series of related transactions) pursuant to which 1 or more persons acquire
directly or indirectly stock representing a 50-percent or greater interest” in
LMC (within the meaning of Section 355(e) of the Code).

 

“Losses” means any and all damages, losses, deficiencies, liabilities,
obligations, penalties, judgments, settlements, claims, payments, fines,
interest, costs and expenses (including the fees and expenses of any and all
actions and demands, assessments, judgments, settlements and compromises
relating thereto and the costs and expenses of attorneys’, accountants’,
consultants’ and other professionals’ fees and expenses incurred in the
investigation or defense thereof or the enforcement of rights hereunder);
provided, however, that “Losses” shall exclude any special or punitive damages;
provided, further, that the foregoing proviso will not be interpreted to limit

 

5

--------------------------------------------------------------------------------


 

indemnification for Losses incurred as a result of the assertion by a claimant
(other than the parties hereto and their successors and assigns) in a
third-party claim for special or punitive damages.

 

“Malone Agreement” has the meaning given to such term in the Merger Agreement.

 

“Malone Contribution” has the meaning given to such term in the Merger
Agreement.

 

“Merger Agreement” means the Agreement and Plan of Merger, dated as of May 3,
2009, as amended, by and among LMC, LEI, Holdings, Merger Sub One, Merger Sub
Two and DTV.

 

“Merger Agreement Date” means the date of execution of the Merger Agreement.

 

“Merger Effective Time” has the meaning given to such term in the Merger
Agreement.

 

“Merger Sub One” means DTVG One, Inc., a Delaware corporation and a direct
wholly-owed Subsidiary of Holdings.

 

“Merger Sub Two” means DTVG Two, Inc., a Delaware corporation and a direct
wholly-owed Subsidiary of Holdings.

 

“News” means News Corporation, a Delaware corporation.

 

“News Distributions” means “Distribution 1,” “Distribution 2,” “Distribution 3,”
“Distribution 4,” and “Distribution 5,” in each case as defined in the News
Rulings.

 

“News IRS Submissions” means the News Ruling Requests, each supplemental
submission and any other correspondence or supplemental materials submitted to
the IRS in connection with obtaining the News Rulings.

 

“News Tax-Related Losses” mean any Losses resulting from the failure of any of
the News Transactions to qualify (i) as a tax-free transaction described under
Sections 368(a), 355 and/or 361 of the Code, as applicable, or (ii) in whole for
nonrecognition of income, gain and loss for U.S. federal income tax purposes to
News, each of its Subsidiaries immediately prior to the News Transactions, LMC
and each of its Subsidiaries on February 27, 2008.

 

“News Opinions” means the tax opinion delivered by Baker Botts L.L.P. to LMC,
and the tax opinion delivered by Skadden, Arps, Slate, Meagher & Flom LLP to
News, in connection with the News Transactions.

 

6

--------------------------------------------------------------------------------


 

“News Ruling Requests” means the requests for rulings, dated February 26, 2007
and March 20, 2007, filed by News and LMC with the IRS in connection with the
News Transactions.

 

“News Rulings” means PLR 200812003 that was issued to News on September 25, 2007
and PLR 200812004 that was issued to LMC on September 25, 2007.

 

“News Tax Materials” means (i) the News Rulings, (ii) each News IRS Submission,
(iii) the representation letters delivered by LMC to Baker Botts L.L.P. and
Skadden, Arps, Slate, Meagher & Flom LLP in connection with the delivery of the
News Opinions, and (iv) any other materials delivered by LMC in connection with
the rendering by Baker Botts L.L.P. and Skadden, Arps, Slate, Meagher & Flom LIP
of the News Opinions or the issuance by the IRS of the News Rulings.

 

“News Transactions” means “Contribution 1,” “Contribution 2,” and “Contribution
3,” in each case as defined in the News Rulings, and each of the News
Distributions.

 

“News Transaction Taxes” means any Taxes resulting from the News Transactions.

 

“Non-Preparer” means the Company that is not responsible for the preparation and
filing of the applicable Tax Return pursuant to Sections 3.1 or 3.2.

 

“Payment Date” means (x) with respect to any U.S. federal income tax return, the
due date for any required installment of estimated taxes determined under Code
Section 6655, the due date (determined without regard to extensions) for filing
the return determined under Code Section 6072, and the date the return is filed,
and (y) with respect to any other Tax Return, the corresponding dates determined
under the applicable Tax Law.

 

“Person” means any individual, corporation, company, partnership, trust,
incorporated or unincorporated association, joint venture or other entity of any
kind.

 

“Post-Distribution Period” means any Tax Year or other Taxable period beginning
after the Distribution Date and, in the case of any Straddle Period, that part
of the Tax Year or other taxable period that begins at the beginning of the day
after the Distribution Date.

 

“Pre-Distribution Period” means any Tax Year or other taxable period that ends
on or before the Distribution Date and, in the case of any Straddle Period, that
part of the Tax Year or other taxable period through the end of the day on the
Distribution Date.

 

“Preparer” means the Company that is responsible for the preparation and filing
of the applicable Tax Return pursuant to Sections 3.1 or 3.2.

 

7

--------------------------------------------------------------------------------

 

 

“Receiving Party” has the meaning set forth in Section 6.3.

 

“Reorganization Agreement” means the Reorganization Agreement between LMC and
LEI dated November 9, 2009.

 

“Requesting Party” has the meaning set forth in Section 5.2(a).

 

“Restructuring” has the meaning assigned to such term in the Reorganization
Agreement.

 

“Ruling” means PLR 103888-09 that was issued to LMC on October 22, 2009.

 

“Ruling Request” means the request for rulings, dated January 16, 2009, filed by
LMC with the IRS in connection with the Distribution, as the same shall have
been amended or supplemented.

 

“Separate Return” means (a) in the case of any Tax Return required to be filed
by any member of the LMC Group (including any consolidated, combined or unitary
Tax Return), any such Tax Return that does not include any member of the LEI
Group, and (b) in the case of any Tax Return required to be filed by any member
of the LEI Group (including any consolidated, combined or unitary Tax Return),
any such Tax Return that does not include any member of the LMC Group.

 

“Straddle Period” means any Taxable period commencing on or prior to, and ending
after, the Distribution Date.

 

“Subsidiary” when used with respect to any Person, means (i)(A) a corporation a
majority in voting power of whose share capital or capital stock with voting
power, under ordinary circumstances, to elect directors is at the time, directly
or indirectly, owned by such Person, by one or more Subsidiaries of such Person,
or by such Person and one or more Subsidiaries of such Person, whether or not
such power is subject to a voting agreement or similar encumbrance, (B) a
partnership or limited liability company in which such Person or a Subsidiary of
such Person is, at the date of determination, (1) in the case of a partnership,
a general partner of such partnership with the power affirmatively to direct the
policies and management of such partnership or (2) in the case of a limited
liability company, the managing member or, in the absence of a managing member,
a member with the power affirmatively to direct the policies and management of
such limited liability company, or (C) any other Person (other than a
corporation) in which such Person, one or more Subsidiaries of such Person or
such Person and one or more Subsidiaries of such Person, directly or indirectly,
at the date of determination thereof, has or have (1) the power to elect or
direct the election of a majority of the members of the governing body of such
Person, whether or not such power is subject to a voting agreement or similar
encumbrance, or (2) in the absence of such a governing body, at least a majority
ownership interest or (ii) any other Person of which an aggregate of 50% or more
of the equity interests are, at the time, directly or indirectly, owned by such
Person and/or one or more Subsidiaries of such Person. For

 

8

--------------------------------------------------------------------------------


 

purposes of the foregoing, (x) neither DTV nor any of its Subsidiaries will be
treated as Subsidiaries of any party hereto during any period in which (1) such
party beneficially owns less than 50% of the outstanding common stock of DTV or
(2) if such party beneficially owns 50% or more of the outstanding common stock
of DTV, such party’s right to vote such shares of common stock of DTV in its
sole discretion is restricted or limited pursuant to any agreement or
arrangement to which DTV or any of its Subsidiaries is a party, including the
Letter Agreement, dated as of May 6, 2008, by and among DTV, LMC, Greenlady
Corp. and Greenlady II, LLC; and (y) neither IAC/InteractiveCorp nor
Expedia, Inc., nor any of their respective Subsidiaries, will be treated as
Subsidiaries of LMC.

 

“Supplemental IRS Submissions” means any request for a Supplemental Ruling, each
supplemental submission and any other correspondence or supplemental materials
submitted to the IRS in connection with obtaining any Supplemental Ruling.

 

“Supplemental Ruling” means any private letter ruling obtained by LMC or LEI
from the IRS which supplements or otherwise modifies the Ruling.

 

“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, employment, unemployment, disability, property, ad valorem, stamp,
excise, severance, occupation, service, sales, use, license, lease, transfer,
import, export, value added, alternative minimum, estimated or other similar tax
(including any fee, assessment, or other charge in the nature of or in lieu of
any tax) imposed by any Tax Authority and any interest, penalties, additions to
tax, or additional amounts in respect of the foregoing.

 

“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision, agency, commission or authority thereof that imposes such
Tax, and the agency, commission or authority (if any) charged with the
assessment, determination or collection of such Tax for such entity or
subdivision.

 

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose, potential or effect of redetermining
Taxes of any member of either Group (including any administrative or judicial
review of any claim for refund).

 

“Tax Counsel” means Skadden, Arps, Slate, Meagher & Flom LLP.

 

“Tax Item” means, with respect to any Tax, any item of income, gain, loss,
deduction, credit or other attribute that may have the effect of increasing or
decreasing any Tax.

 

“Tax Law” means the law of any governmental entity or political subdivision
thereof, and any controlling judicial or administrative interpretations of such
law, relating to any Tax.

 

9

--------------------------------------------------------------------------------


 

“Tax Materials” means (i) the Ruling and each Supplemental Ruling issued by the
IRS in connection with the Distribution, (ii) each IRS Submission and
Supplemental IRS Submission, (iii) the representation letters delivered to Tax
Counsel in connection with the delivery of the Tax Opinions, and (iv) any other
materials delivered or deliverable by LMC, LEI and others in connection with the
rendering by Tax Counsel of the Tax Opinions or the issuance by the IRS of any
Ruling or Supplemental Ruling.

 

“Tax Matters Agreement” means the Tax Matters Agreement entered into as of
December 22, 2006, by and among News and LMC.

 

“Tax Opinions” means the opinions to be delivered by Tax Counsel to LMC and LEI
in connection with the Distribution to the effect that (i) the Contribution and
the Distribution will qualify as a tax-free transaction described under
Sections 368(a) and 355 of the Code to LMC and the holders of Liberty
Entertainment Common Stock (except, in the case of the holders of Liberty
Entertainment Common Stock, with respect to cash received in lieu of fractional
shares), and (ii) the Distribution will not affect the tax-free treatment under
Sections 368(a) and/or 355 of the Code of, and will not cause Section 355(e) of
the Code to apply to, any of the News Distributions.

 

“Tax Records” means Tax Returns, Tax Return work papers, documentation relating
to any Tax Contests, and any other books of account or records required to be
maintained under applicable Tax Laws (including but not limited to Section 6001
of the Code) or under any record retention agreement with any Tax Authority.

 

“Tax Return” means any report of Taxes due, any claims for refund of Taxes paid,
any information return with respect to Taxes, or any other similar report,
statement, declaration, or document filed or required to be filed (by paper,
electronically or otherwise) under any applicable Tax Law, including any
attachments, exhibits, or other materials submitted with any of the foregoing,
and including any amendments or supplements to any of the foregoing.

 

“Tax Year” means, with respect to any Tax, the year, or shorter period, if
applicable, for which the Tax is reported as provided under applicable Tax Law.

 

“Third Party Claim” has the meaning set forth in Section 7.8.

 

“Transaction Taxes” means any Taxes resulting from the Restructuring and the
Distribution, other than (i) Transfer Taxes, and (ii) subject to the following
proviso, any Taxes attributable to “deferred intercompany transactions” or
“excess loss accounts” (as those terms are defined by Treasury Regulations);
provided that, Transaction Taxes shall include Taxes attributable to “deferred
intercompany transactions” or “excess loss accounts” that are created as a
result of the transactions comprising the Restructuring.

 

“Transaction Tax-Related Losses” means any Losses resulting from the failure of
(i) the LDIG Gamenet Restructuring to qualify as a tax-free reorganization under
Section 368(a) of the Code, (ii) the Restructuring to qualify in whole for

 

10

--------------------------------------------------------------------------------


 

nonrecognition of income, gain and loss for U.S. federal income tax purposes to
LMC, LEI and each of their respective Subsidiaries immediately prior to the
Distribution, (iii) the Contribution and Distribution to qualify as a tax-free
transaction described under Sections 368(a), 355 and 361 of the Code, or
(iv) the Contribution and Distribution to qualify in whole for nonrecognition of
income, gain and loss for U.S. federal income tax purposes to LMC, LEI, each of
their respective Subsidiaries at the Effective Time, and the holders of Liberty
Entertainment Common Stock that receive stock of LEI in the Distribution (except
with respect to cash received in lieu of fractional shares).

 

“Transfer Taxes” means all U.S. federal, state, local or foreign sales, use,
privilege, transfer, documentary, gains, stamp, duties, recording, and similar
Taxes and fees (including any penalties, interest or additions thereto) imposed
upon any party hereto or any of its Affiliates in connection with the
Restructuring or the Distribution.

 

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Year.

 

SECTION 2. Allocation of Taxes and Tax-Related Losses

 

2.1                                    Allocation of Taxes. Except as provided
in Section 2.2 (Special Rules) and Section 3.4(d) (Compensatory Equity
Interests), Taxes shall be allocated as follows:

 

(a)                                  Combined Returns.

 

(i)                                     Allocation of Taxes for Combined
Returns.     LMC shall be allocated: (A) all Taxes that are attributable to
members of the LMC Group and reported on, or required to be reported on, a
Combined Return; and (B) all Taxes that are attributable to members of the LEI
Group for the Pre-Distribution Period and reported on, or required to be
reported on, a Combined Return. LEI shall be allocated all Taxes that are
attributable to members of the LEI Group for the Post-Distribution Period and
reported on, or required to be reported on, a Combined Return.

 

(ii)                                  Transactions Occurring on the Distribution
Date.     Notwithstanding the provisions of Section 2.1(a)(i) (but subject to
the provisions of Section 2.2), Taxes attributable to any transaction or action
taken by or with respect to any member of the LEI Group outside the ordinary
course of business before the Distribution on the Distribution Date shall be
allocated to the Pre-Distribution Period, and Taxes attributable to any
transaction or action taken by or with respect to any member of the LEI Group
outside the ordinary course of business after the Distribution on the
Distribution Date shall be allocated to the Post-Distribution Period.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Separate Returns.

 

(i)                                     LEI Separate Returns.     LEI shall be
allocated all Taxes that are attributable to members of the LEI Group and
reported on, or required to be reported on, a Separate Return that is required
to be filed by a member of the LEI Group.

 

(ii)                                  LMC Separate Returns.     LMC shall be
allocated all Taxes that are attributable to members of the LMC Group and
reported on, or required to be reported on, a Separate Return that is required
to be filed by a member of the LMC Group.

 

(c)                                  Taxes Not Reported on Tax Returns.     LEI
shall be allocated any Tax attributable to members of the LEI Group that is not
required to be reported on a Tax Return, and LMC shall be allocated any Tax
attributable to members of the LMC Group that is not required to be reported on
a Tax Return.

 

2.2                                 Special Rules.

 

(a)                                  Transaction Taxes and Transaction
Tax-Related Losses.     Notwithstanding any other provision in this Section 2:

 

(i)                                     LEI shall be allocated all Transaction
Taxes and Transaction Tax-Related Losses other than any Transaction Taxes and
Transaction Tax-Related Losses allocated to LMC pursuant to clause (ii) of this
Section 2.2(a).

 

(ii)                                  LMC will be allocated any Transaction
Taxes (including corresponding state and local Taxes) and Transaction
Tax-Related Losses that (x) result primarily from, individually or in the
aggregate, any breach by LMC of any of its covenants set forth in Section 7.1
hereof, (y) result from the Liberty Entertainment Common Stock not being treated
as stock of LMC for U.S. federal income tax purposes, or (z) result from a LMC
Section 355(e) Event.

 

(b)                                 News Transaction Taxes and News Tax-Related
Losses. Notwithstanding any other provision in this Section 2:

 

(i)                                     LMC will be allocated all News
Transaction Taxes and News Tax-Related Losses other than any News Transaction
Taxes and News Tax-Related Losses allocated to LEI pursuant to clause (ii) of
this Section 2.2(b).

 

(ii)                                  LEI shall be allocated any News
Transaction Taxes (including corresponding state and local Taxes) and News
Tax-Related Losses that (x) result primarily from, individually or in the
aggregate, any breach by LEI of any of its covenants set forth in Section 7.1
hereof, or (y) result from Section 355(e) of the Code applying to any of the
News Transactions as a result of the Distribution, actions taken by LEI or its
Subsidiaries following the Effective Time, or any change in ownership (by vote
or value) of LEI Stock following the Effective Time, except to the extent that
such News

 

12

--------------------------------------------------------------------------------


 

Transaction Taxes and News Tax-Related Losses result primarily from,
individually or in the aggregate, any breach by LMC of any of its covenants set
forth in Section 7.1 hereof.

 

(c)                                  Transfer Taxes.     Notwithstanding any
other provision in this Section 2, all Transfer Taxes shall be allocated 50% to
LEI and 50% to LMC.

 

2.3                                    Tax Payments.     Each Company shall pay
the Taxes allocated to it by this Section 2 either to the applicable Tax
Authority or to the other Company (or, with respect to News Transaction Taxes,
to the applicable Tax Authority or News) in accordance with Section 4 and the
other applicable provisions of this Agreement.

 

SECTION 3. Preparation and Filing of Tax Returns.

 

3.1                                 Combined Returns.

 

(a)                                  Preparation of Combined Returns.     LMC
shall be responsible for preparing and filing (or causing to be prepared and
filed) all Combined Returns for any Tax Year.

 

3.2                                 Separate Returns.

 

(a)                                  Tax Returns to be Prepared by LMC.     LMC
shall be responsible for preparing and filing (or causing to be prepared and
filed) all Separate Returns which relate to one or more members of the LMC Group
for any Tax Year.

 

(b)                                 Tax Returns to be Prepared by LEI.     LEI
shall be responsible for preparing and filing (or causing to be prepared and
filed) all Separate Returns which relate to one or more members of the LEI Group
for any Tax Year.

 

3.3                                 Provision of Information.

 

(a)                                  LMC shall provide to LEI, and LEI shall
provide to LMC, any information about members of the LMC Group or the LEI Group,
respectively, that the Preparer needs to determine the amount of Taxes due on
any Payment Date with respect to a Tax Return for which the Preparer is
responsible pursuant to Section 3.1 or 3.2 and to properly and timely file all
such Tax Returns.

 

(b)                                 If a member of the LEI Group supplies
information to a member of the LMC Group, or a member of the LMC Group supplies
information to a member of the LEI Group, and an officer of the requesting
member intends to sign a statement or other document under penalties of perjury
in reliance upon the accuracy of such information, then a duly authorized
officer of the member supplying such information shall certify, to the best of
such officer’s knowledge, the accuracy of the information so supplied.

 

13

--------------------------------------------------------------------------------


 

3.4                                 Special Rules Relating to the Preparation of
Tax Returns.

 

(a)                                  In General.     All Tax Returns that
include any members of the LEI Group or LMC Group, or any of their respective
Affiliates, shall be prepared in a manner that is consistent with the Ruling
Request, the Ruling, and the Tax Opinions. Except as otherwise set forth in this
Agreement, all Tax Returns for which LMC is responsible under Section 3.1 shall
be prepared in accordance with elections, Tax accounting and other practices
used with respect to such Tax Returns filed prior to the Merger Agreement Date
(unless such past practices are not permissible under applicable Law), and to
the extent any items are not covered by past practices (or in the event such
past practices are not permissible under applicable Tax Law), in accordance with
reasonable practices selected by LMC with the consent, not to be unreasonably
withheld or delayed, of LEI, unless (i) (w) the use of such election, Tax
accounting or other practice proposed to be used by LMC, relates to Fox Sports
Net Rocky Mountain, LLC, Fox Sports Net Northwest, LLC, or Fox Sports Net
Pittsburgh, LLC, (x) LMC uses the same election, Tax accounting or other
practice for the same item on the same Tax Return with respect to a member of
the LMC Group, (y) no principal purpose for the use of such election, Tax
accounting or other practice proposed to be used by LMC is to defer any income
or gain into the Post-Distribution Period or to accelerate any item of deduction
or credit into the Pre-Distribution Period, and (z) the use of such election,
Tax accounting or other practice proposed to be used by LMC would not reasonably
be expected to result in a material increase in the amount of Taxes or Losses
for which LEI may be responsible under this Agreement, (ii) the use of such
election, accounting or other practice proposed to be used by LMC would not
reasonably be expected to result in more than a de minimis increase in the
amount of Taxes or Losses for which LEI or its Affiliates may be responsible
under this Agreement, (iii) otherwise required as a result of a Final
Determination, or (iv) LMC indemnifies LEI and the members of the LEI Group for
any additional amount for which they may be liable as a result. For the
avoidance of doubt, LMC shall not make any election to apply Treasury Regulation
Section 1.1502-76(b)(2).

 

(b)                                 LEI Tax Returns.    With respect to any
Separate Return for which LEI is responsible pursuant to Section 3.2(b), LEI and
the other members of the LEI Group must allocate Tax Items between such Separate
Return for which LEI is responsible pursuant to Section 3.2(b) and any related
Combined Return for which LMC is responsible pursuant to Section 3.1 that are
filed with respect to the same Tax Year in a manner that is consistent with the
reporting of such Tax Items on the related Combined Return for which LMC is
responsible pursuant to Section 3.1.

 

(c)                                  Election to File Consolidated, Combined or
Unitary Tax Returns.     LMC shall have the sole discretion of filing any Tax
Return on a consolidated, combined or unitary basis, if such Tax Return would
include at least one member of each Group and the filing of such Tax Return is
elective under the relevant Tax Law.

 

(d)                                 Compensatory Equity Interests.

 

(i)                                     Deductions Related to Compensatory
Equity Interests.     To the extent permitted by applicable Tax Law, Income Tax
deductions with

 

14

--------------------------------------------------------------------------------


 

respect to the issuance, exercise, vesting or settlement after the Distribution
Date of any Compensatory Equity Interests held by any Person shall be claimed
(A) in the case of an active employee, solely by the Group that employs such
Person at the time of such issuance, exercise, vesting, or settlement, as
applicable; (B) in the case of a former employee, solely by the Group that was
the last to employ such Person; and (C) in the case of a director or former
director (who is not an employee or former employee of a member of either
Group), (x) solely by the LEI Group, if (i) such Income Tax deductions arise
with respect to LEI Stock (or any options, stock appreciation rights, restricted
stock, stock units or other rights with respect thereto) and (ii) such Person is
or was a director of any member of the LEI Group at any time following the
Distribution Date, and (y) solely by the LMC Group in all other cases (the party
whose Group is described in (A), (B), or (C), the “Employing Party”).

 

(ii)                                  Withholding and Reporting.     For any Tax
Year (or portion thereof), the Employing Party shall (A) satisfy, or shall cause
to be satisfied, all applicable Tax reporting obligations with respect to the
issuance, exercise, vesting or settlement of Compensatory Equity Interests and
(B) satisfy, or cause to be satisfied, all liabilities for Taxes imposed in
connection with such issuance, exercise, vesting or settlement (including the
employer portion of any employment taxes); provided that, (x) in the event
Compensatory Equity Interests are settled by the corporation that is the issuer
or obligor under the Compensatory Equity Interest (the “issuing corporation”)
and the issuing corporation is not a member of the same Group as the Employing
Party, the issuing corporation shall promptly remit to the Employing Party an
amount of cash equal to the amount required to be withheld in respect of any
withholding Taxes, and (y) the Employing Party shall not be liable for failure
to remit to the applicable Tax Authority any amount required to have been
withheld from the recipient of the Compensatory Equity Interest in connection
with such issuance, exercise, vesting or settlement, except to the extent that
the issuing corporation shall have remitted such amount to the Employing Party.
LMC shall promptly notify LEI, and LEI shall promptly notify LMC, regarding the
exercise of any option or the issuance, vesting, exercise or settlement of any
other Compensatory Equity Interest to the extent that, as a result of such
issuance, exercise, vesting or settlement, any other party may be entitled to a
deduction or required to pay any Tax, or such information otherwise may be
relevant to the preparation of any Tax Return or payment of any Tax by such
other party or parties.

 

(iii)                               LMC Employees.     For purposes of this
Section 3.4(d), (x) if an officer or employee is on the payroll of LMC or any
member of the LMC Group for any Tax Year (or portion thereof), then such officer
or employee will exclusively be considered to be an employee of LMC (or the
applicable member of the LMC Group) for such Tax Year (or portion thereof); and
(y) if a Person is an officer or employee of LMC (or any member of the LMC
Group) immediately prior to an LEI Transaction and ceases to be an officer or
employee of LMC and each other member of the LMC Group as a result of an LEI
Transaction, or the LMC Group was the last Group to employ such Person
immediately prior to an LEI Transaction, then such Person will exclusively be
considered to be an employee of LMC (or the applicable member of the LMC Group)
on the date the LEI Transaction is effected (regardless of whether such Person
becomes an officer or employee of the LEI Group as a result of the LEI

 

15

--------------------------------------------------------------------------------


 

Transaction). For the avoidance of doubt the foregoing shall not apply to
determine the status of any employee or officer of a member of the LEI Group for
any period after the date of the LEI Merger. If following the LEI Merger, (x) an
officer or employee is on the payroll of both LMC or any member of the LMC Group
and LEI or any member of the LEI Group, or (y) a Person is an officer or
employee of both LMC (or any member of the LMC Group) and LEI (or any member of
the LEI Group), then such Person will be treated as an employee of both LMC and
LEI and any Income Tax deductions referred to in Section 3.4(d)(i) shall be
allocated between the LMC Group and the LEI Group based on the respective number
of hours such Person spends providing services for LMC (or any member of the LMC
Group) and the number of hours such Person spends providing services for LEI (or
any member of the LEI Group); provided, however, that for purposes of the
foregoing, a Person will not be considered to be an officer or employee on the
payroll of, or an officer or employee of, LEI (or any member of the LEI Group)
solely by reason of holding the position of (or performing services as) the
Chairman of the Board of Directors of any member of the LEI Group or the receipt
of compensation in connection therewith.

 

3.5                                 Refunds, Credits or Offsets.

 

(a)                                  Except as otherwise contemplated by this
Section 3.5 or Section 3.6, any refunds, credits or offsets with respect to
Taxes of any member of (i) the LMC Group that were reported on any Combined
Return shall be for the account of LMC, (ii) the LEI Group that were reported on
any Combined Return and are attributable to the Pre-Distribution Period shall be
for the account of LMC, (iii) the LEI Group that were reported on any Combined
Return and are attributable to the Post-Distribution Period shall be for the
account of LEI, (iv) the LMC Group that were reported on any Separate Return
required to be filed by a member of the LMC Group shall be for the account of
LMC, and (v) the LEI Group that were reported on any Separate Return required to
be filed by a member of the LEI Group shall be for the account of LEI.

 

(b)                                 Notwithstanding Section 3.5(a), (i) any
refunds, credits or offsets with respect to Taxes, including Transaction Taxes
and News Transaction Taxes, allocated to, and actually paid by, LMC pursuant to
this Agreement shall be for the account of LMC, and (ii) any refunds, credits or
offsets with respect to Taxes, including Transaction Taxes and News Transaction
Taxes, allocated to, and actually paid by, LEI pursuant to this Agreement shall
be for the account of LEI.

 

(c)                                  LMC shall forward to LEI, or reimburse LEI
for, any such refunds, credits or offsets, plus any interest received thereon,
net of any Taxes incurred with respect to the receipt or accrual thereof and any
expenses incurred in connection therewith, that are for the account of LEI
within five business days from receipt thereof by LMC or any of its Affiliates.
LEI shall forward to LMC, or reimburse LMC for, any refunds, credits or offsets,
plus any interest received thereon, net of any Taxes incurred with respect to
the receipt or accrual thereof and any expenses incurred in connection
therewith, that are for the account of LMC within five business days from
receipt thereof by LEI or any of its Affiliates. Any refunds, credits or
offsets, plus any interest received thereon, or reimbursements not forwarded or
made within the five business day period

 

16

--------------------------------------------------------------------------------


 

specified above shall bear interest from the date received by the refunding or
reimbursing party (or its Affiliates) through and including the date of payment
at the Interest Rate (treating the date received as the Due Date for purposes of
determining such Interest Rate). If, subsequent to a Tax Authority’s allowance
of a refund, credit or offset, such Tax Authority reduces or eliminates such
allowance, any refund, credit or offset, plus any interest received thereon,
forwarded or reimbursed under this Section 3.5 shall be returned to the party
who had forwarded or reimbursed such refund, credit or offset and interest upon
the request of such forwarding party in an amount equal to the applicable
reduction, including any interest received thereon.

 

3.6                                 Carrybacks. To the extent permitted by
applicable Tax Law, LEI and its Affiliates shall waive the right to carryback
any Tax attribute of the members of the LEI Group arising in a Post-Distribution
Period to a Pre-Distribution Period. If and to the extent that LEI or any of its
Affiliates is not permitted by applicable Tax Law to elect to forego such
carryback and LEI requests in writing that LMC or any of its Affiliates obtain a
refund, credit or offset of Taxes with respect to such carryback, and provided
that LMC or any of its Affiliates would not otherwise be required to forego a
refund, credit or offset of Taxes for its own account or otherwise be adversely
affected as a result of such carryback, then (i) LMC (or its Affiliate) shall
take all reasonable measures to obtain a refund, credit or offset of Tax with
respect to such carryback (including by filing an amended Tax Return), and
(ii) to the extent that LMC or any of its Affiliates receives any refund, credit
or offset of Taxes attributable (on a last dollar basis) to such carryback, LMC
shall pay such refund, credit or offset, plus any interest received thereon, to
LEI within five business days from receipt thereof by LMC or any of its
Affiliates; provided, however, that LMC shall be entitled to reduce the amount
of any such refund, credit or offset for its reasonable out-of-pocket costs and
expenses incurred in connection therewith and any Taxes incurred with respect to
the receipt or accrual thereof; and provided further, that LEI, upon the request
of LMC, agrees to repay such refund, credit or offset, plus any interest
received thereon and net of Taxes, to LMC in the event, and to the extent, that
LMC is required to repay such refund, credit or offset, plus any interest
received thereon, to a Tax Authority.

 

3.7                                 Amended Returns. Any amended Tax Return or
claim for Tax refund, credit or offset with respect to any member of the LEI
Group may be made only by the Company (or its Affiliates) responsible for
preparing the original Tax Return with respect to such member pursuant to
Sections 3.1 and 3.2. Such Company (or its Affiliates) shall not, without the
prior written consent of the other Company (which consent shall not be
unreasonably withheld or delayed), file, or cause to be filed, any such amended
Tax Return or claim for Tax refund, credit or offset to the extent that such
filing, if accepted, is likely to increase the Taxes allocated to, or the Tax
indemnity obligations under this Agreement of, such other Company for any Tax
Year (or portion thereof) by more than a de minimis amount; provided, however,
that such consent need not be obtained if the Company filing the amended Tax
Return agrees to indemnify the other Company for the incremental Taxes allocated
to, or the incremental Tax indemnity obligation resulting under this Agreement
to, such other Company as a result of the filing of such amended Tax Return.

 

17

--------------------------------------------------------------------------------

 

 

SECTION 4. Tax Payments.

 

4.1            Payment of Taxes to Tax Authority.  LMC shall be responsible for
remitting to the proper Tax Authority the Tax shown on any Tax Return for which
it is responsible for the preparation and filing pursuant to Section 3.1 or
Section 3.2, and LEI shall be responsible for remitting to the proper Tax
Authority the Tax shown on any Tax Return for which it is responsible for the
preparation and filing pursuant to Section 3.2.

 

4.2            Indemnification Payments.

 

(a)            Tax Payments Made by the LMC Group.  If any member of the LMC
Group is required to make a payment to a Tax Authority for Taxes allocated to
LEI under this Agreement, LEI will pay the amount of Taxes allocated to it to
LMC not later than the later of (i) five business days after receiving
notification requesting such amount, and (ii) one business day prior to the date
such payment is required to be made to such Tax Authority.

 

(b)           Tax Payments Made by the LEI Group.  If any member of the LEI
Group is required to make a payment to a Tax Authority for Taxes allocated to
LMC under this Agreement, LMC will pay the amount of Taxes allocated to it to
LEI not later than the later of (i) five business days after receiving
notification requesting such amount, and (ii) one business day prior to the date
such payment is required to be made to such Tax Authority.

 

4.3            Interest on Late Payments.  Payments pursuant to this Agreement
that are not made by the date prescribed in this Agreement or, if no such date
is prescribed, not later than five business days after demand for payment is
made (the “Due Date”) shall bear interest for the period from and including the
date immediately following the Due Date through and including the date of
payment at the Interest Rate. Such interest will be payable at the same time as
the payment to which it relates.

 

4.4            Tax Consequences of Payments.  For all Tax purposes and to the
extent permitted by applicable Tax Law, the parties hereto shall treat any
payment made pursuant to this Agreement as a capital contribution or a
distribution, as the case may be, immediately prior to the Distribution. If the
receipt or accrual of any indemnity payment under this Agreement causes,
directly or indirectly, an increase in the taxable income of the recipient under
one or more applicable Tax Laws, such payment shall be increased so that, after
the payment of any Taxes with respect to the payment, the recipient thereof
shall have realized the same net amount it would have realized had the payment
not resulted in taxable income. To the extent that Taxes for which any party
hereto (the indemnifying party) is required to pay another party (the
indemnified party) pursuant to this Agreement may be deducted or credited in
determining the amount of any other Taxes required to be paid by the indemnified
party (for example, state Taxes which are permitted to be deducted in
determining federal Taxes), the amount of any payment made to the indemnified
party by the indemnifying party shall be decreased by taking into account any
resulting reduction in other Taxes of the indemnified party. If such a reduction
in Taxes of the indemnified party occurs following the payment made to the

 

18

--------------------------------------------------------------------------------


 

indemnified Party with respect to the relevant indemnified Taxes, the
indemnified party shall promptly repay the indemnifying party the amount of such
reduction when actually realized. If the Tax benefit arising from the foregoing
reduction of Taxes described in this Section 4.4 is subsequently decreased or
eliminated, then the indemnifying party shall promptly pay the indemnified party
the amount of the decrease in such Tax benefit.

 

SECTION 5. Assistance and Cooperation.

 

5.1            Cooperation.  In addition to the obligations enumerated in
Sections 3.3 and 7.7, LMC and LEI will cooperate (and cause their respective
Subsidiaries and Affiliates to cooperate) with each other and with each other’s
agents, including accounting firms and legal counsel, in connection with Tax
matters, including provision of relevant documents and information in their
possession and making available to each other, as reasonably requested and
available, personnel (including officers, directors, employees and agents of the
parties or their respective Subsidiaries or Affiliates) responsible for
preparing, maintaining, and interpreting information and documents relevant to
Taxes, and personnel reasonably required as witnesses or for purposes of
providing information or documents in connection with any administrative or
judicial proceedings relating to Taxes.

 

5.2            Supplemental Rulings.

 

(a)            Each of the parties agrees that, at the reasonable request of
another party (the “Requesting Party”), LMC and LEI shall (and shall cause each
member of its Group) to cooperate and use reasonable best efforts to obtain, as
expeditiously as reasonably practicable, a Supplemental Ruling from the IRS.
Notwithstanding the foregoing, LMC shall not be required to file any
Supplemental IRS Submission unless LEI represents to LMC that (i) it has
reviewed the Supplemental IRS Submission, and (ii) all information and
representations, if any, relating to any member of the LEI Group and their
Affiliates contained in the Supplemental IRS Submission are true, correct and
complete in all material respects. The Requesting Party shall reimburse the
other parties for all reasonable out-of-pocket costs and expenses incurred by
such parties or their Affiliates in connection with obtaining or requesting such
Supplemental Ruling within five business days after receiving an invoice from
such party therefor.

 

(b)            LMC shall provide LEI with a reasonable opportunity to review and
comment on each Supplemental IRS Submission to be filed by LMC prior to the
filing of such Supplemental IRS Submission with the IRS, and LEI shall provide
LMC with a reasonable opportunity to review and comment on each Supplemental IRS
Submission to be filed by LEI prior to the filing of such Supplemental IRS
Submission with the IRS. No Supplemental IRS Submission shall be filed by LEI
with the IRS unless, prior to such filing LMC shall have agreed as to the
contents of such Supplemental IRS Submission to the extent that the Supplemental
IRS Submission (i) includes statements or representations relating to facts that
are or will be under the control of any member of the LMC Group or any of its
Affiliates or (ii) is relevant to, or creates, any actual or potential
obligations of, or limitations on, any member of the LMC Group or any of their
Affiliates; provided, however, that if the IRS requests same-day

 

19

--------------------------------------------------------------------------------


 

filing of a Supplemental IRS Submission that does not include any material issue
or statement, then LEI is required only to make a good faith effort to notify
LMC’s representatives and to give such representatives an opportunity to review
and comment on such Supplemental IRS Submission prior to filing it with the IRS.
No Supplemental IRS Submission shall be filed by LMC with the IRS unless, prior
to the filing, LEI shall have agreed as to the contents of such Supplemental IRS
Submission to the extent that the Supplemental IRS Submission (i) includes
statements or representations relating to facts that are or will be under the
control of any member of the LEI Group or any of its Affiliates or (ii) is
relevant to, or creates, any actual or potential obligations of, or limitations
on, any member of the LEI Group or any of their Affiliates; provided, however,
that if the IRS requests same-day filing of a Supplemental IRS Submission that
does not include any material issue or statement, then LMC is required only to
make a good faith effort to notify LEI’s representatives and to give such
representatives an opportunity to review and comment on such Supplemental IRS
Submission prior to filing it with the IRS. Each Company (or its
representatives) shall provide the other Company (or its representatives) with
copies of each Supplemental IRS Submission filed with the IRS promptly following
the filing thereof. Neither Company nor its representatives shall conduct any
substantive communications with the IRS regarding any material issue arising
with respect to any Supplemental Ruling, including meetings or conferences with
IRS personnel, whether telephonically, in person or otherwise, without first
notifying the other Company (or its representatives) and giving the other
Company (or its representatives) a reasonable opportunity to participate, and a
reasonable number of such Company’s representatives shall have an opportunity to
participate in all conferences or meetings with IRS personnel that take place in
person, regardless of the nature of the issues expected to be discussed;
provided, however, that in the case of communications concerning a Supplemental
Ruling that occur during an unscheduled conference initiated by the IRS or a
conference initiated by a Company or its representatives for a purpose unrelated
to a Supplemental Ruling in connection with which it is not reasonably
practicable to provide to the other Company or its representatives advance
notice and an opportunity to participate, such Company (or its representatives)
shall promptly update the other Company and its representatives as to the
content of such communications. Each Company shall promptly provide the other
Company (or its representatives) with copies of any correspondence received by
such Company (or its representatives) from the IRS relating to any Supplemental
Ruling.

 

SECTION 6. Tax Records.

 

6.1            Retention of Tax Records.  Each of LMC and LEI shall preserve,
and shall cause their respective Subsidiaries to preserve, all Tax Records that
are in their possession, and that could affect the liability of any member of
the other Group for Taxes, for as long as the contents thereof may become
material in the administration of any matter under applicable Tax Law, but in
any event until the later of (x) the expiration of any applicable statutes of
limitation, as extended, and (y) seven years after the Distribution Date.

 

6.2            Access to Tax Records.  LEI shall make available, and cause its
Subsidiaries to make available, to members of the LMC Group for inspection and

 

20

--------------------------------------------------------------------------------


 

copying (x) all Tax Records in their possession that relate to a
Pre-Distribution Period, and (y) the portion of any Tax Record in their
possession that relates to a Post-Distribution Period and which is reasonably
necessary for the preparation of a Tax Return by a member of the LMC Group or
any of their Affiliates or with respect to an audit or litigation by a Tax
Authority of such return. LMC shall make available, and cause its Subsidiaries
to make available, to members of the LEI Group for inspection and copying the
portion of any Tax Record in their possession that relates to a Pre-Distribution
Period and which is reasonably necessary for the preparation of a Tax Return by
a member of the LEI Group or any of their Affiliates or with respect to an audit
or litigation by a Tax Authority of such return.

 

6.3           Confidentiality.  Each party hereby agrees that it will hold, and
shall use its reasonable best efforts to cause its officers, directors,
employees, accountants, counsel, consultants, advisors and agents to hold, in
confidence all records and information prepared and shared by and among the
parties in carrying out the intent of this Agreement, except as may otherwise be
necessary in connection with the filing of Tax Returns or any administrative or
judicial proceedings relating to Taxes or unless disclosure is compelled by a
governmental authority. Information and documents of one party (the “Disclosing
Party”) shall not be deemed to be confidential for purposes of this Section 6.3
to the extent such information or document (i) is previously known to or in the
possession of the other party or parties (the “Receiving Party”) and is not
otherwise subject to a requirement to be kept confidential, (ii) becomes
publicly available by means other than unauthorized disclosure under this
Agreement by the Receiving Party or (iii) is received from a third party
without, to the knowledge of the Receiving Party after reasonable diligence, a
duty of confidentiality owed to the Disclosing Party.

 

6.4            Delivery of Tax Records.  On or before the Distribution Date, LMC
shall provide to LEI (to the extent not previously provided or held by any
member of the LEI Group on the Distribution Date) copies of (i) the Separate
Returns of any member of the LEI Group, (ii) the relevant portions of any other
Tax Returns with respect to any member of the LEI Group, and (iii) other
existing Tax Records (or the relevant portions thereof) reasonably necessary to
prepare and file any Tax Returns of, or with respect to, the members of the LEI
Group, or to defend or contest Tax matters relevant to the members of the LEI
Group, including in each case, all Tax Records related to Tax attributes of the
members of the LEI Group and any and all communications or agreements with, or
rulings by, any Tax Authority with respect to any member of the LEI Group.

 

SECTION 7. Restriction on Certain Actions of LMC and LEI; Indemnity.

 

7.1            Restrictive Covenants.

 

(a)            General Restrictions.  Following the Effective Time, LEI shall
not, and shall cause the members of the LEI Group and their Affiliates not to,
and LMC shall not, and shall cause the members of the LMC Group and their
Affiliates not to, take any action that, or fail to take any action the failure
of which, (i) would be

 

21

--------------------------------------------------------------------------------


 

inconsistent with the LDIG Gamenet Restructuring qualifying, or would preclude
the LDIG Gamenet Restructuring from qualifying, as a tax-free reorganization
under Section 368(a) of the Code, (ii) would cause LMC or any Subsidiary of LMC
immediately prior to the Distribution to recognize gain or loss, or otherwise
include any amount in income, as a result of the Restructuring for U.S. federal
income tax purposes, (iii) would be inconsistent with the Contribution and
Distribution qualifying, or would preclude the Contribution and Distribution
from qualifying, as a tax-free transaction described under Sections 368(a), 355
and 361 of the Code, (iv) would cause LMC, LEI, any of their respective
Subsidiaries at the Effective Time, or the holders of Liberty Entertainment
Common Stock that receive stock of LEI in the Distribution, to recognize gain or
loss, or otherwise include any amount in income, as a result of the Contribution
and/or the Distribution for U.S. federal income tax purposes (except with
respect to cash received in lieu of fractional shares), (v) would be
inconsistent with the News Transactions qualifying, or would preclude the News
Transactions from qualifying, as tax-free transactions described under Sections
368(a), 355 and/or 361 of the Code, as applicable, or (vi) would cause News, any
Subsidiary of News immediately prior to any of the News Transactions, LMC or any
of its Subsidiaries on February 27, 2008 to recognize gain or loss, or otherwise
include any amount in income, as a result of the News Transactions for U.S.
federal income tax purposes.

 

(b)            Restricted Actions.  Without limiting the provisions of
Section 7.1(a) hereof, following the Effective Time, LEI shall not, and shall
cause the members of the LEI Group not to, and LMC shall not, and shall cause
the members of the LMC Group not to, take any action that, or fail to take any
action the failure of which, (i) would be inconsistent with, or would cause any
Person to be in breach of, any representation or covenant, or any material
statement, made in the Tax Materials or the News Tax Materials, or (ii) would be
inconsistent with, or would cause LMC to be in breach of, any representation or
covenant made in the Tax Matters Agreement.

 

(c)            Reporting.  Unless and until there has been a Final Determination
to the contrary, each party agrees not to take any position on any Tax Return,
in connection with any Tax Contest, or otherwise for Tax purposes (in each case,
excluding any position taken for financial accounting purposes) that is
inconsistent with the Ruling or the Tax Opinions.

 

7.2            LMC Indemnity.  LMC agrees to indemnify and hold harmless each
member of the LEI Group and their respective directors, officers, employees,
agents, successors and assigns (the “LEI Indemnitees”) from and against any and
all (without duplication) (a) Taxes allocated to LMC pursuant to Section 2.1,
(b) liabilities of the members of the LEI Group for Taxes of any Person (other
than any member of the LEI Group) as a result of such member being, or having
been, on or before the Distribution Date, a member of an affiliated,
consolidated, combined or unitary group, pursuant to Treasury Regulations
Section 1.1502-6 or any other provision of federal, state, local or foreign Tax
Law, (c) Transaction Taxes and Transaction Tax-Related Losses allocated to LMC
pursuant to Section 2.2, (d) News Transaction Taxes and News Tax-Related Losses
allocated to LMC pursuant to Section 2.2, (e) Taxes and Losses arising out of or
based upon any breach or nonperformance of any covenant or agreement made or to
be

 

22

--------------------------------------------------------------------------------


 

performed by LMC contained in this Agreement, (f) Transfer Taxes allocated to
LMC pursuant to Section 2.2, and (g) reasonable out-of-pocket legal, accounting
and other advisory and court fees and expenses incurred in connection with the
items described in clauses (a) through (f); provided, however, that
notwithstanding clauses (a), (b), (e) and (g) of this Section 7.2, LMC shall not
be responsible for, and shall have no obligation to indemnify or hold harmless
any LEI Indemnitee for, (x) any Transaction Taxes, Transaction Tax-Related
Losses, News Transaction Taxes or News Tax-Related Losses that are allocated to
LEI pursuant to Section 2.2, or (y) any Taxes or Losses arising out of or based
upon any breach or nonperformance of any covenant or agreement made or to be
performed by LEI contained in this Agreement.

 

7.3            LEI Indemnity.  LEI agrees to indemnify and hold harmless each
member of the LMC Group and their respective directors, officers, employees,
agents, successors and assigns (the “LMC Indemnitees”) from and against any and
all (without duplication) (a) Taxes allocated to LEI pursuant to Section 2.1,
(b) Transaction Taxes and Transaction Tax-Related Losses allocated to LEI
pursuant to Section 2.2, (c) News Transaction Taxes and News Tax-Related Losses
allocated to LEI pursuant to Section 2.2, (d) Taxes and Losses arising out of or
based upon any breach or nonperformance of any covenant or agreement made or to
be performed by LEI contained in this Agreement, (e) Transfer Taxes allocated to
LEI pursuant to Section 2.2, and (f) reasonable out-of-pocket legal, accounting
and other advisory and court fees incurred in connection with the items
described in clauses (a) through (e); provided, however, that notwithstanding
clauses (a), (d) and (f) of this Section 7.3, LEI shall not be responsible for,
and shall have no obligation to indemnify or hold harmless any LMC Indemnitee
for, (x) any Transaction Taxes, Transaction Tax-Related Losses, News Transaction
Taxes or News Tax-Related Losses that are allocated to LMC pursuant to
Section 2.2, or (y) any Taxes or Losses arising out of or based upon any breach
or nonperformance of any covenant or agreement made or to be performed by LMC
contained in this Agreement.

 

7.4            Scope.  The provisions of this Section 7 are intended to be for
the benefit of, and shall be enforceable by, each LMC Indemnitee and its
successors in interest and each LEI Indemnitee and its successors in interest.

 

7.5            Notices of Tax Contests (Other than Third Party Claims).  Each
Company shall provide prompt notice to the other Company of any pending or
threatened Tax audit, assessment or proceeding or other Tax Contest of which it
becomes aware relating to Taxes for which it is or may be indemnified by such
other Company hereunder (other than any Transaction Taxes or News Transaction
Taxes which shall be governed by Section 7.8). Such notice shall contain factual
information (to the extent known) describing any asserted Tax liability in
reasonable detail and shall be accompanied by copies of any notice and other
documents received from any Tax Authority in respect of any such matters;
provided, however, that failure to give such notification shall not affect the
indemnification provided hereunder except, and only to the extent that, the
indemnifying Company shall have been actually prejudiced as a result of such
failure. Thereafter, the indemnified Company shall deliver to the indemnifying
Company such additional information with respect to such Tax Contest in its
possession that the indemnifying Company may reasonably request.

 

23

--------------------------------------------------------------------------------


 

7.6            Control of Tax Contests (Other than Third Party Claims).

 

(a)            General Rule.  Except as provided in Sections 7.6(b) and 7.8,
each Company (or the appropriate member of its Group) shall have full
responsibility, control and discretion in handling, defending, settling or
contesting any Tax Contest involving a Tax reported (or that, it is asserted,
should have been reported) on a Tax Return for which such Company is responsible
for preparing and filing (or causing to be prepared and filed) pursuant to
Section 3 of this Agreement.

 

(b)           Non-Preparer Participation Rights.  With respect to a Tax Contest
(other than with respect to a Third Party Claim) of any Tax Return which could
result in a Tax liability for which the Non-Preparer may be liable under this
Agreement, (i) the Non-Preparer shall, at its own cost and expense, be entitled
to participate in such Tax Contest, (ii) the Preparer shall keep the
Non-Preparer updated and informed, and shall consult with the Non-Preparer,
(iii) the Preparer shall act in good faith with a view to the merits in
connection with the Tax Contest, and (iv) the Preparer shall not settle or
compromise such Tax Contest without the prior written consent of the
Non-Preparer (which consent shall not be unreasonably withheld) if the
settlement or compromise could have a more than de minimis impact on the
Non-Preparer or its Affiliates.

 

7.7            Cooperation.  The parties shall provide each other with all
information relating to a Tax Contest which is needed by the other party or
parties to handle, participate in, defend, settle or contest the Tax Contest. At
the request of any party, the other parties shall take any action (e.g.,
executing a power of attorney) that is reasonably necessary in order for the
requesting party to exercise its rights under this Agreement in respect of a Tax
Contest. LEI shall assist LMC, and LMC shall assist LEI, in taking any remedial
actions that are necessary or desirable to minimize the effects of any
adjustment made by a Tax Authority. The indemnifying party or parties shall
reimburse the indemnified party or parties for any reasonable out-of-pocket
costs and expenses incurred in complying with this Section 7.7.

 

7.8            Third Party Claims.  Each Company shall promptly give notice to
the other Company of any pending or threatened Tax Contest, claim, action, suit,
investigation or proceeding brought by a third party relating to (x) any
Transaction Taxes or News Transaction Taxes or (y) any Transaction Tax-Related
Losses or News Tax-Related Losses for which such Company is or may be
indemnified by the other Company under this Section 7 (each, a “Third Party
Claim”). Such notice shall contain (i) factual information (to the extent known)
describing any asserted Tax liability or other claim in reasonable detail and
shall be accompanied by copies of any notice and other documents received from
any Tax Authority or third party relating to the Third Party Claim, and (ii) the
amount of the Third Party Claim. Such notice shall be given within a reasonable
period of time after notice thereof was received by such Company, but any
failure to give timely notice shall not affect the indemnities given hereunder
except, and only to the extent that, the indemnifying Company shall have been
actually prejudiced as a result of such failure. Thereafter, each Company shall
deliver to the other Company such additional information with respect to such
Third Party Claim in its possession that the other Company may reasonably
request. LMC and LEI will have the right to jointly

 

24

--------------------------------------------------------------------------------


 

control the defense, compromise or settlement of any Third Party Claim;
provided, however, that with respect to any Third Party Claim arising under the
Tax Matters Agreement (or otherwise subject to the indemnification provisions of
the Tax Matters Agreement), LEI’s rights to jointly control, or otherwise
participate in the defense of, such Third Party Claim will be subject to the
terms of the Tax Matters Agreement, and LEI acknowledges that it will be limited
to those rights that LMC is able, through use of reasonable efforts, to obtain
on behalf of LEI under the Tax Matters Agreement. LMC shall use reasonable
efforts to provide LEI with the right to jointly control with LMC any Third
Party Claim arising under the Tax Matters Agreement (or otherwise subject to the
indemnification provisions of the Tax Matters Agreement); provided, however,
that LMC shall not be required to relinquish any rights that it has to control
the defense, compromise or settlement of any such Third Party Claim (other than
to LEI pursuant to the foregoing). LMC hereby agrees to make a partial
assignment to LEI of any rights it has under the Tax Matters Agreement to allow
LEI to jointly control with LMC and News the defense, compromise or settlement
of any Tax Contest relating to a News Transaction Tax for which LEI has any
indemnity obligation hereunder. No indemnified Company shall settle or
compromise or consent to entry of any judgment with respect to any such Third
Party Claim without the prior written consent of the indemnifying Company, which
consent may be withheld in the indemnifying Company’s sole discretion. No
indemnifying Company shall settle or compromise or consent to entry of any
judgment with respect to any such Third Party Claim without the prior written
consent of the indemnified Company, which consent may not be unreasonably
withheld or delayed.

 

7.9            Other Claims.  In the event any LMC Indemnitee should have a
claim against LEI, or any LEI Indemnitee should have a claim against LMC, under
this Section 7 that does not involve a third party action, such indemnified
Company (or LMC on behalf of all LMC Indemnitees or LEI on behalf of all LEI
Indemnitees, as applicable) shall as promptly as practicable notify the
indemnifying Company of such claim, describing such claim and the factual basis
thereof, the amount of such claim (if known) and the method of computation of
such amount, all with reasonable particularity.

 

SECTION 8. General Provisions.

 

8.1            Termination.  This Agreement shall terminate at such time as all
obligations and liabilities of the parties hereto have been satisfied. The
obligations and liabilities of the parties arising under this Agreement shall
continue in full force and effect until all such obligations have been satisfied
and such liabilities have been paid in full, whether by expiration of time,
operation of law, or otherwise.

 

8.2            Predecessors or Successors.  Any reference to LMC, LEI, News,
DTV, a Person, or a Subsidiary in this Agreement shall include any predecessors
or successors (e.g., by merger or other reorganization, liquidation, conversion,
or election under Treasury Regulations Section 301.7701-3) of LMC, LEI, News,
DTV, such Person, or such Subsidiary, respectively.

 

25

--------------------------------------------------------------------------------

 

8.3            Expenses.  Except as otherwise expressly provided for herein,
each party and its Subsidiaries shall bear their own expenses incurred in
connection with preparation of Tax Returns and other matters related to Taxes
under the provisions of this Agreement for which they are liable.

 

8.4           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. Any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement will be brought exclusively in the Court of
Chancery of the State of Delaware (the “Delaware Chancery Court”), or, if the
Delaware Chancery Court does not have subject matter jurisdiction, in the
federal courts located in the State of Delaware. Each of the parties hereby
consents to personal jurisdiction in any such action, suit or proceeding brought
in any such court (and of the appropriate appellate courts therefrom) and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 8.6 shall be deemed effective service of process on such
party.

 

8.5           Waiver of Jury Trial.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH ACTION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.5.

 

8.6           Notices.  All notices and other communications hereunder shall be
in writing and shall be delivered in person, by facsimile (with confirming copy
sent by one of the other delivery methods specified herein), by overnight
courier or sent by certified, registered or express air mail, postage prepaid,
and shall be deemed given when

 

26

--------------------------------------------------------------------------------


 

so delivered in person, or when so received by facsimile or courier, or, if
mailed, three (3) calendar days after the date of mailing, as follows:

 

(a)            If to LMC, to:

 

Liberty Media Corporation

12300 Liberty Boulevard

Englewood, Colorado 80112

 

Attn: Albert Rosenthaler

Facsimile: (720) 875-5447

 

(b)            If to LEI, to:

 

Liberty Entertainment, Inc.

12300 Liberty Boulevard

Englewood, Colorado 80112

 

Attn: Charles Tanabe

Facsimile: (720) 875-5382

 

or to such other address as the party to whom notice is given may have
previously furnished to the other parties in writing in the manner set forth
above.

 

8.7            Counterparts.  This Agreement may be executed in two or more
identical counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same agreement. The Agreement may
be delivered by facsimile transmission of a signed copy thereof.

 

8.8            Binding Effect; Assignment.

 

(a)            This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Except with respect to a merger of a party,
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any party hereto without the prior written consent of the
other parties; provided, however, that each of LMC and LEI may assign its
respective rights, interests, duties, liabilities and obligations under this
Agreement to any other member of their Group, but such assignment shall not
relieve LMC or LEI, as the assignor, of its liabilities or obligations
hereunder.

 

(b)            In the event of (i) any sale, assignment, transfer or other
disposition of all or substantially all of the assets of LEI (on a consolidated
basis) to any person or group, including by means of a stock dividend, stock
redemption, spin-off, split-off or similar transaction or event (the Person
whose securities are issued in payment therefor or, if no securities are so
issued, the Person(s) who hold title to such assets, a “LEI Asset Successor”),
in one or a series of related transactions, or (ii) any merger, consolidation,
statutory share exchange, conversion of LEI from a corporation to

 

27

--------------------------------------------------------------------------------


 

a limited liability company or other legal entity or other business combination
or similar transaction affecting LEI, that results in the exchange or conversion
of equity securities of LEI for or into equity securities or other consideration
(x) consisting of securities issued by the successor or the surviving entity to
LEI upon consummation of such transaction (the “LEI Successor Entity”) or, if
the successor or surviving entity in such transaction is a Subsidiary of a
publicly traded or privately held parent company (the “LEI Successor Parent”),
securities of the LEI Successor Parent delivered in such transaction, or
(y) consisting of cash or other consideration paid or payable by any LEI
Successor Entity or LEI Successor Parent (the applicable of the LEI Asset
Successor, the LEI Successor Entity and the LEI Successor Parent, the “LEI
Successor”), then (i) all references herein to capital stock or other equity
interests of LEI shall mean and refer to, for periods (or portions thereof)
beginning after the consummation of such transaction, the equivalent securities
of or ownership interest in the LEI Successor, as applicable, and (ii) prior to,
and as a condition to effecting any such asset transfer or business combination
(or in the case of a series of transactions, the first such transaction), the
LEI Successor shall have executed and delivered to LMC an instrument, in form
and substance reasonably acceptable to LMC, pursuant to which such LEI Successor
has agreed, effective upon the consummation of such transaction, to be bound by
and perform all of the covenants and agreements made by LEI hereunder and upon
such consummation such LEI Successor will be jointly and severally liable with
LEI for all of the obligations and liabilities of LEI under this Agreement. The
foregoing provisions of this Section 8.8(b) will be applicable to any successor
or any parent thereof (as determined in accordance with the foregoing) to any
LEI Successor; provided that, effective as of immediately following the Merger
Effective Time, the foregoing provisions of this Section 8.8(b) shall cease to
apply so long as Holdings has executed a joinder agreement in accordance with
Section 6.25 of the Merger Agreement.

 

8.9           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof. Any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Upon a determination
that any provision of this Agreement is prohibited or unenforceable in any
jurisdiction, the parties shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the parties as closely as possible in an
acceptable manner in order that the provisions contemplated hereby are
consummated as originally contemplated to the fullest extent possible.

 

8.10         Amendments; Waivers.  Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. Except as otherwise provided herein, the
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by applicable law. Any consent provided under this

 

28

--------------------------------------------------------------------------------


 

Agreement must be in writing, signed by the party against whom enforcement of
such consent is sought.

 

8.11         Effective Date.  This Agreement shall become effective on the date
recited above on which the parties entered into this Agreement.

 

8.12         Change in Law.  Any reference to a provision of the Code or any
other Tax Law shall include a reference to any applicable successor provision or
law.

 

8.13         Authorization, Etc.  Each of the parties hereto hereby represents
and warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding obligation of such party and that the execution,
delivery and performance of this Agreement by such party does not contravene or
conflict with any provision of law or of its charter or bylaws or any agreement,
instrument or order binding such party.

 

8.14         No Third Party Beneficiaries.  Except as provided in Sections 7.2
and 7.3 of this Agreement, this Agreement is solely for the benefit of LMC, LEI,
and their Subsidiaries and is not intended to confer upon any other Person any
rights or remedies hereunder. Notwithstanding anything in this Agreement to the
contrary, this Agreement is not intended to confer upon any LEI Indemnitees any
rights or remedies against LEI hereunder, and this Agreement is not intended to
confer upon any LMC Indemnitees any rights or remedies against LMC hereunder.

 

8.15          Entire Agreement.  This Agreement embodies the entire
understanding among the parties relating to its subject matter and supersedes
and terminates any prior agreements and understandings among the parties with
respect to such subject matter, and no party to this Agreement shall have any
right, responsibility, obligation or liability under any such prior agreement or
understanding. Any and all prior correspondence, conversations and memoranda are
merged herein and shall be without effect hereon. No promises, covenants or
representations of any kind, other than those expressly stated herein, have been
made to induce any party to enter into this Agreement.

 

8.16          No Strict Construction; Interpretation.

 

(a)            LMC and LEI each acknowledge that this Agreement has been
prepared jointly by the parties hereto and shall not be strictly construed
against any party hereto.

 

(b)            When a reference is made in this Agreement to an Article,
Section, Exhibit or Schedule, such reference shall be to an Article of, a
Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”. The words “hereof”, “herein” and

 

29

--------------------------------------------------------------------------------


 

“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein. The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns.

 

8.17          Headings.  The headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

 

8.18         Assignment of Rights under the Tax Matters Agreement.  LMC hereby
assigns to LEI all its rights to indemnification and related rights under the
Tax Matters Agreement with respect to any liability for Taxes or related Losses
(other than News Transaction Taxes or News Tax-Related Losses) that are
allocated to LEI hereunder; provided that, if any Third Party Claim is made
against any member of the LEI Group with respect to News Transaction Taxes or
News Tax-Related Losses, then at LEI’s request, LMC shall assert a claim for
indemnification against News under the Tax Matters Agreement in respect of such
News Transaction Taxes or News Tax-Related Losses to the extent such a claim
would not be frivolous, and LEI and LMC shall jointly control the prosecution of
such claim under the principles contained in Section 7.8. Any amounts awarded in
respect of the claim asserted against News shall be deposited with a third party
escrow agent mutually acceptable to LMC and LEI. Following the resolution of the
Third Party Claim, the escrow agent shall release to LEI an amount of the
proceeds equal to the amount of the indemnification claim that LEI has against
LMC hereunder, and the escrow agent shall release the remainder of the proceeds
to LMC. LMC shall not amend, modify or terminate the Tax Matters Agreement, or
waive any rights thereunder, without the prior written consent of LEI.

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by the
respective officers as of the date set forth above.

 

 

 

LIBERTY MEDIA CORPORATION

 

 

 

 

 

 

By:

/s/ Albert E. Rosenthaler

 

 

 

 

 

Name:

Albert E. Rosenthaler

 

 

Title:

Senior Vice President

 

 

 

 

 

 

LIBERTY ENTERTAINMENT, INC.

 

 

 

 

 

 

By:

/s/ Charles Y. Tanabe

 

 

 

 

Name:

Charles Y. Tanabe

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------
